Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2020 was filed after the mailing date of the Final Rejection mailed on 10/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-8 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al. (US 2015/0278988) in view of Nash (US 2017/0230585).
Regarding claim 7, MacMillan teaches an image processing device (Figs. 1-6) comprising:
A processor configured to
receive, as inputs, a plurality of images captured by a plurality of cameras (Figs. 1-3 teaches a plurality of cameras that captures a plurality of images and input into the system’s core processing unit within 505);
perform a first scaling processing on at least one image of two images to be combined with each other among the plurality of images in only a direction perpendicular to a direction in which the two images are combined (Fig. 9A-9B, teaches wherein as an example, image 910A is scaled/warped in accordance with its directional relationship to image 910B, similarly, image 910C would also be scaled/warped in accordance with the directional relationship to 910D. The scaling/warping is maximized in both horizontal and vertical directions to closely meet the adjacently joined image as possible. Therefore, the “direction perpendicular” is met by the vertical scaling/warping associated with the first image 910A. Similarly, the entire discussion above can also apply to the direction between images 910A towards 910C and the claimed “perpendicular direction” would be the horizontal direction. Therefore, given a particular direction in which the images may be combined, vertically (e.g. 910A and 901C) or horizontally (e.g. 901A and 910B), the images adjacent to one another are only scaled in the direction the two images are being combined);
perform a second scaling processing on a partial image including an image of a combined portion, at which the two images are combined with each other, of at least the one image of the two images in only the direction in which the two images are combined (Figs. 9C-9D teaches wherein overlapping portions (“combined portion”) in which at least one of the two images 910A and 910B, for example, is scaled/warped such that the magnitude of the shared field of view with an adjacent image and a second portion of the image representative of a shared field of view within an adjacent image is 0. Thereby clarifying that the warping is only applied to the overlapping portions (“combine portion”) and that they are combined in the direction (910A towards 910B). Similarly, the entire discussion above can also apply to the direction between images 910A towards 910C and the claimed “direction in which the two images” are combined is met by the vertical direction. Therefore, given a particular direction in which the images may be combined, vertically (e.g. 910A and 901C) or horizontally (e.g. 901A and 910B), the images adjacent to one another are only scaled in the direction the two images are being combined); and
	combine the plurality of images after the first scaling processing and the second scaling processing, and generate a continuous combination image (Figs. 9A-9E and paragraphs 84-90 teaches wherein the plurality of images are combined after the two sets of warping/scaling to generate a combined final image),
wherein processor is further configured to perform the first scaling processing on at least the one image of the two images according to a first predetermined scaling ratio (as discussed below, the predetermined scaling ratio is met by determining the amount of warping necessary according to the image taken for the image 910A), and suppress 
perform the second scaling processing on the partial image including an image of a combined portion of at least the one image of the two images according to a second predetermined scaling ratio (as discussed below, the predetermined scaling ratio is met by determining the amount of warping necessary according to overlapping combined image areas 930AB/930AC/93BD/930CD, etc.), suppress a misalignment or distortion on the image of the combined portion of the two images to be combined with each other, and cause the image to be continuous in the combination direction (Figs. 9C-9D teaches wherein overlapping portions (“combined portion”) in which at least one of the two images 910A and 910B, for example, is scaled/warped such that the magnitude of the shared field of view with an adjacent image and a second portion of the image representative of a shared field of view within an adjacent image is 0. Thereby clarifying that the warping is only applied to the overlapping portions (“combine portion”) and that they are combined in the direction (910A towards 910B). Similarly, the 
wherein the processor is further configured to perform the scaling processing on at least the one image of the two images as a whole according to the same first predetermined scaling ratio (Fig. 9A-9B, teaches wherein as an example, image 910A is scaled/warped in accordance with its directional relationship to image 910B, similarly, image 910C would also be scaled/warped in accordance with the directional relationship to 910D. The scaling/warping is maximized in both horizontal and vertical directions to closely meet the adjacently joined image as possible. Therefore, the “direction perpendicular” is met by the vertical scaling/warping associated with the first image 910A. Similarly, the entire discussion above can also apply to the direction between images 910A towards 910C and the claimed “perpendicular direction” would be the horizontal direction. It is therefore the entire images (910A, 910B, etc.) on which the first scaling processing is performed).
	While MacMillan teaches the ability to align together several images together horizontally and vertically by comparing the two images that overlap each other, fails to explicitly teach that the first scaling processing and the second scaling processing is further “determined on the basis of a focal length of the one image”.
	In an analogous art, Nash teaches the claimed in paragraph 67 wherein the cameras have different focal lengths and magnification and when the images are intended to be joined together, the scaling factor for transforming the images captured by the cameras is determined based on the focal length of the image.

Regarding claim 8, MacMillan teaches the claimed wherein the processor is further configured to perform the first scaling processing according to the first predetermined scaling ratio, and align a size of the image of the combined portion (As discussed in claim 7 above, and furthermore, Figs. 9A-9B and paragraphs 84-90 teaches wherein the first scaling/warping includes scaling/warping the image by attempting to bring the overlapping areas 930AB, 930AC, etc. as close together as possible prior to attempting the second scaling/warping).
Regarding claim 12, MacMillan teaches the claimed wherein the processor is further configured to perform the second scaling processing on the partial image depending on a position of the one image in the perpendicular direction (As discussed in claim 7 above, and furthermore, Figs. 9C-9D and paragraphs 84-90 teaches wherein the second scaling/warping includes scaling/warping the only areas of the overlapping areas 930AB, with respect to the horizontal direction being made 0 between the overlapping portions of the first and second image. Similarly, when the image direction is between 910A and 910C, overlapping area 930AC being scaled/warped in the “perpendicular” direction)).
Regarding claim 13, MacMillan teaches the claimed wherein the processor is further configured to perform the second scaling processing on the partial image depending on pixels of the one image in the perpendicular direction (As discussed in claim 7 above, and furthermore, Figs. 9C-9D and paragraphs 84-90 teaches wherein the second scaling/warping includes scaling/warping the only areas of the overlapping areas 930AB, with respect to the horizontal direction being made 0 between the overlapping portions of the first and second image. Similarly, when the image direction is between 910A and 910C, overlapping area 930AC being scaled/warped in the “perpendicular” direction)). The overlapping areas 930AB and 930AC includes portions of the first image and the second image (either 910B or 910C, depending on which direction the images are joined), and therefore, corresponds to the pixels of the images in the perpendicular direction).
Regarding claim 14, MacMillan teaches that the partial image (the overlap) has a width of 1% or more and 10% or less of a length of one side of the image to be combined (as illustrated in Figs. 9A-9D, the width of the overlapping portions 930AB from the portion of the first image 910A appears to be half the width of the squares illustrated in the image 910A for example. With the image including six squares, overlapping portion appears to occupy 1/11th of the width of the image in the combination direction).
	Device claims 1-2 are rejected for the same reasons as discussed above in device claims 7-8, respectively. Furthermore, the limitations of “suppresses a misalignment on an image of a combined portion at which the two images are combined with each other in the perpendicular direction” is met by the discussion in claim 7 
	Method claims 17 and 18 are rejected for the same reasons as discussed above in claims 1 and 7, respectively. Furthermore, the limitations of “the misalignment on an image of a combined portion at which the two images are combined with each other in the perpendicular direction is suppressed” and “the misalignment on the image of the combined portion of the two images to be combined with each other in the perpendicular direction is suppressed” and “the misalignment or distortion on the image of the combined portion of the two images to be combined with each other is suppressed, and the image is continuous in the combination direction” are met by the discussion in claims 1 and 7 because by scaling/warping the entire image, followed by a scaling/warping of only the overlapping portions between images, the misalignment is reduced/suppressed by the first and second steps of scaling/warping.
	Non transitory computer readable recording medium claims 19 and 20 are met by the same discussion above with respect to claims 1 and 7, respectively. Furthermore, paragraphs 60-61 teaches computer readable medium storing instructions executed by a processor to implement the system’s functions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al. (US 2015/0278988) in view of Nash (US 2017/0230585) and further in view of Ishida (US 2014/0368608).
Regarding claim 15, MacMillan (in its proposed combination with Nash) teaches the claimed as discussed in claim 7 above, however fails to, however, Ishida teaches the claimed wherein the processor is further configured to perform sharpness 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Ishida into the proposed combination of MacMillan and Nash because said incorporation allows for the benefit of enhancing the outline of subjects in the images (Ishida: paragraph 243).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MacMillan et al. (US 2015/0278988) in view of Nash (US 2017/0230585) and further in view of Ramon et al. (US 2009/0147004).
Regarding claim 16, MacMillan (in its proposed combination with Nash) teaches wherein the overlapping portions 930AB, 930AC, etc. is only a portion of the entire images 910A, 910B, etc., therefore, while the size of the overlapping portions is of varying sizes based on the size of the overlap, it appears that MacMillan fails to explicitly teach wherein distortion is caused over five pixels or less on the combination image generated by the combination image generation unit.
Ramon teaches in an analogous image combining system wherein distortion is caused over five pixels or less on the combination image (Figs. 6a, 6b and 7 teaches wherein overlapping portions of a first image is less than 5 pixels width. The first image has 4 pixels of width that overlaps with the corresponding overlapping portions in the second image).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481